Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: pages 233, 235, and 237 contain nucleotide sequences with at least ten defined nucleotides and no corresponding sequence identifiers.  The identifiers appears to be listed in the CRF of record.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a system comprising a CRISPR system and a RNA-masked masking construct.

Group III, claims 3, 4, 5, 7, and 24-27, drawn to a method of detecting viruses in a sample using a system comprising a CRISPR and a RNA-based masking construct.
Group IV, claims 9-11, and 15-20, drawn to a method of detecting viruses using a system comprising a CRISPR and a RNA-based masking construct.
Group V, claims 21 and 22, drawn to a method for monitoring viral disease outbreaks and/or evolution using a system comprising a CRISPR and a RNA-based masking construct.
Group VI, claim 23, drawn to a method of detecting viruses in a sample using a system comprising a CRISPR; a RNA-based masking construct, and one or more detecting aptamers.
Group VII, claims 29-32, drawn to a method of detecting one or more microbes in a sample using a system comprising a CRISPR and a RNA-based masking construct and applying said sample to a lateral flow immunochromatographic system.
Group VIII, claims 33, 34, 36-41 and 43, drawn to a method of detecting viruses in a sample from a subject, amplifying the sample RNA, combining the sample with an effector protein, one or more guide RNAs and a RNA-based masking construct.
Group IX, claim 45, drawn to a method of detecting viruses in samples using a system comprising a CRISPR; a RNA-based masking construct, and one or more detecting aptamers.

Group XI, claim 47, drawn to a method of monitoring viral disease and/or evolution comprising exposing a system comprising a CRISPR; a RNA-based masking construct, and one or more detecting aptamers; activating the RNA effector protein via binding of the one or more guide RNAs to the one or more target sequences comprising non-synonymous viral mutations such that a detectable positive signal is produced.
Group XII, claim 48, drawn to a method of detecting one or more microbes in a sample, comprising contacting a sample with a CRISPR; a RNA-based masking construct, and one or more detecting aptamers and applying said contacted sample to a lateral flow immunochromatographic assay.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group II:
a) a masked RNA polymerase binding site or a masked primer binding site;
Group III:
b) the DNA virus selected from claim 25 or RNA virus selected from 27;


c) the same or different CRISPR system is applied to multiple discrete locations on the substrate; and
d) biological or environmental sample.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: no claim for a); claim 3 for b); claims 9 and 10 for c); claims 9, 10 and 16 for d).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XII and species lack unity of invention because even though the inventions of these groups require the technical feature of a CRISPR system and a RNA-masking construct, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of East-Seletsky et al. (Nature 2016, Vol. 538, 17 pages).  East-Seletsky et al. teach a composition comprising a CRISPR system comprising an effector protein and one gRNA designed to bind to a corresponding target molecule and a RNA-masking construct (page 272).  The instant .
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635